Citation Nr: 0836744	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-40 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for bilateral 
hearing loss was granted, evaluated as noncompensable, 
effective in November 2004.

A motion to advance this case on docket was granted by the 
Board in October 2007.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

This case was previously before the Board in October 2007, 
when the claim for an effective date earlier than November 
12, 2004 for the grant of service connection for bilateral 
hearing loss was denied.  The claim for an initial 
compensable evaluation for bilateral hearing loss was 
remanded for further development, to include additional VA 
examination.  Unfortunately, for the reasons explained below 
this case must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded in October 2007 specifically to afford 
the veteran VA examination to clarify the disparity between 
audiological examination results obtained by VA examination 
in January 2005 and private results obtained in November 
2004.

The November 2004 examination reported word recognition at 40 
percent in the right ear and 36 percent in the left ear.  The 
January 2005 VA examination results showed word recognition 
at 96 percent in both right and left ears.  There was also 
significant disparity between pure tone threshold results 
obtained in November 2004 as compared with those obtained in 
January 2005.

VA regulations require that the Maryland CNC be used to 
obtain word recognition measurements.  

VA examination was scheduled, but the veteran canceled, as he 
was then a patient in a nursing home.  The veteran was 
advised that failure to appear for VA examination without 
good cause could result in the denial of his claim, in 
accordance with the regulations.  See 38 C.F.R. § 3.655 
(2007); see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  In the present case, the veteran had good cause to 
cancel his appointment, as he was a patient in a nursing home 
at the time of the appointment.  

The record does not show that any further attempt to schedule 
the veteran for VA examination, or to have the examination 
conducted at the nursing home, was made.

Given the foregoing, the Board finds it is again necessary to 
remand the veteran's claim for VA audiological examination to 
determine the nature and extent of his bilateral hearing 
loss.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the claim is REMANDED for the following:

1.  Ensure that all identified private 
and VA medical treatment records that are 
not already of record are obtained. 

2.  Schedule the veteran for medical 
examination by an audiologist to 
determine the nature and extent of his 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, must be provided 
to the examiner in conjunction with the 
examination.  The examiner is to provide 
an opinion as to the reason for the 
wildly inconsistent results of the prior 
examinations.

The RO is asked to work with the nursing 
home at which the veteran is a patient to 
schedule the examination.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an initial 
compensable evaluation for his bilateral 
hearing loss, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations without good cause could result in the denial of 
his claims. 38 C.F.R. § 3.655 (2007). See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



